        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 1 of 39                      FILED
                                                                                    2021 Jul-30 PM 12:42
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

COLBY HOOPER,                                   )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 2:19-cv-01601-HNJ
                                                )
MIDLAND FUNDING, LLC, et al.                    )
                                                )
                                                )
             Defendants.                        )

                  MEMORANDUM OPINION AND ORDER

       This case proceeds before the court on Defendants Midland Funding, LLC and

Midland Credit Management, Inc.’s Motion for Summary Judgment, (doc. 34), as well

as Plaintiff Colby Hooper’s Motion for Partial Summary Judgment, (doc. 33), and

Motion to Compel Discovery and Motion for Sanctions. (Doc. 28). Plaintiff Colby

Hooper claims Defendants Midland Funding, LLC and Midland Credit Management,

Inc. engaged in abusive, deceptive, and unfair debt collection practices in violation of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq., and Alabama common

law.

       Hooper bases his claims upon Midland Funding, LLC’s alleged failure to effect

service of process of the complaint and summons upon him in a prior state court
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 2 of 39




collection lawsuit it initiated against him.1 Hooper contends Midland Funding, LLC

filed a false proof of service in the collection action, which enabled it to obtain a default

judgment and ultimately garnish his wages.

       Based upon the evidence of record, Hooper fails to sustain a genuine issue of

material fact whether Midland Funding, LLC and Midland Credit Management, Inc.

may incur liability for filing the alleged false proof of service. Therefore, pursuant to

the following discussion, the court GRANTS Midland Funding, LLC and Midland

Credit Management, Inc.’s Motion for Summary Judgment, and DENIES Hooper’s

Motion for Partial Summary Judgment. The court further DENIES AS MOOT

Hooper’s Motion to Compel Discovery and Motion for Sanctions.

                                   STANDARD OF REVIEW

       Pursuant to the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. Rule 56(a). The party seeking summary judgment bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, which it believes demonstrate the absence of a


1
  Hooper also based his claims upon Midland Funding, LLC allegedly initiating the collection lawsuit
“without any intention of proving the claims it allege[d].” (Doc. 1 ¶ 23). As elaborated below,
however, Hooper “voluntarily concede[d] to the dismissal” of the claims predicated on this theory,
including his state law claims. (Doc. 43 at 2).
                                                 2
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 3 of 39




genuine issue of material fact. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

       If the movant sustains its burden, a non-moving party demonstrates a genuine

issue of material fact by producing evidence by which a reasonable fact-finder could

return a verdict in its favor. Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1263

(11th Cir. 2007) (citation omitted).         The non-movant sustains this burden by

demonstrating “that the record in fact contains supporting evidence, sufficient to

withstand a directed verdict motion.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993). In the alternative, the non-movant may “come forward with additional

evidence sufficient to withstand a directed verdict motion at trial based on the alleged

evidentiary deficiency.” Id. at 1116–17; see also Doe v. Drummond Co., 782 F.3d 576, 603–

04 (11th Cir. 2015), cert. denied, 136 S. Ct. 1168 (2016).

       The “court must draw all reasonable inferences in favor of the nonmoving party,

and it may not make credibility determinations or weigh the evidence.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (citations omitted). “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge.” Id. (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986)). “Thus, although the court should review the

record as a whole, it must disregard all evidence favorable to the moving party that the

jury is not required to believe.” Reeves, 530 U.S. at 151 (citation omitted). “That is, the

court should give credence to the evidence favoring the nonmovant as well as that
                                               3
          Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 4 of 39




‘evidence supporting the moving party that is uncontradicted and unimpeached, at least

to the extent that that evidence comes from disinterested witnesses.’” Id. (citation

omitted).2

        Rule 56 “mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. “In such a

situation, there can be ‘no genuine issue as to any material fact,’ since a complete failure

of proof concerning an essential element of the nonmoving party’s case necessarily


2
  Typically, “the mere fact that [a] witness is interested in the result of [a] suit is deemed sufficient to
require the credibility of [the witness’s] testimony to be submitted to the jury as a question of fact.”
Sartor v. Ark. Nat. Gas Corp., 321 U.S. 620, 628 (1944) (quoting Sonnentheil v. Christian Moerlein Brewing
Co., 172 U.S. 401, 408 (1899)). Nevertheless, the court may consider the uncontradicted and
unimpeached testimony of such interested witnesses when “no reasonable point of view” tarnishes its
veracity. Chesapeake & O. Ry. Co. v. Martin, 283 U.S. 209, 216 (1931); see also Hibiscus Assocs. Ltd. v. Bd.
of Trs. of Policemen & Firemen Ret. Sys. of City of Detroit, 50 F.3d 908, 921 (11th Cir. 1995) (Judgment as a
matter of law is appropriate where the uncontroverted testimony of an interested witness is inherently
plausible and corroborated by other evidence.) (citing Brown v. Ford Motor Co., 479 F.2d 521, 523 (5th
Cir. 1973)). Such evidence strictly manifests as incontrovertible “by proof or circumstances, directly
or inferentially”; indeed, “it is difficult to see why, if inaccurate, [such evidence] readily could not have
been” contradicted. Martin, 283 U.S. at 216; see also Quinn v. Sw. Wood Prod., Inc., 597 F.2d 1018, 1024
(5th Cir. 1979) (“[I]t has been held that such testimony [of interested witnesses], even by an employee
of a party, must be taken as true where it was candid, the witness was not impeached, his credibility
was not questioned, and his testimony was not controverted although, if inaccurate, it could readily
have been shown to be so.”) (citing Martin, 283 U.S. 209; Texas Co. v. Hood, 161 F.2d 618 (5th Cir.), cert.
denied, 332 U.S. 829 (1947)); Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 272 (3d Cir. 2007)
(“The fact is that in considering a motion for summary judgment the court should believe
uncontradicted testimony unless it is inherently implausible[,] even if the testimony is that of an
interested witness.”); Traylor v. Brown, 295 F.3d 783, 791 (7th Cir. 2002) (“We do not interpret the
quoted language so broadly as to require a court to ignore the uncontroverted testimony of company
employees.”); Wilcox v. State Farm Mut. Auto. Ins. Co., 253 F.3d 1069, 1071 (8th Cir. 2001) (Even [if an
employee’s] affidavit [could] nominally fall within Reeves, “where [the plaintiff] was given a clear
opportunity to contradict [the defense] affidavit but did not, it would not be obvious error to include
the affidavit’s contents in the factual mix relevant to summary judgment.”).
                                                     4
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 5 of 39




renders all other facts immaterial.” Id. at 322–23. In addition, a movant may prevail

on summary judgment by submitting evidence “negating [an] opponent’s claim,” that is,

by producing materials disproving an essential element of a non-movant’s claim or

defense. Id. at 323 (emphasis in original).

       There exists no issue for trial unless the nonmoving party submits evidence

sufficient to merit a jury verdict in its favor; if the evidence is merely colorable or is not

significantly probative, summary judgment may be granted. Anderson, 477 U.S. at 249.

The movant merits summary judgment if the governing law on the claims or defenses

commands one reasonable conclusion, id. at 250, but the court should deny summary

judgment if reasonable jurors “could return a verdict for the nonmoving party.” Id. at

248. That is, a court should preserve a case for trial if there exists “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249.

                                      BACKGROUND

       In September 2013, Midland Funding, LLC (“Midland Funding”) purchased

from GE Capital Retail Bank a pool of charged-off accounts containing a credit card

account Hooper had maintained.3 (Doc. 38-2 at 2–3, 9, 14). Hooper remitted to

Midland Funding two payments on his account in April and May 2016. (Id. at 55). In

February 2017, Midland Funding retained the law firm Moxley & Associates, LLC

(“Moxley”) to collect the balance of Hooper’s account. (Doc. 38-5 at 3). On May 10,


3
 Midland Funding employed Midland Credit Management, Inc. (“MCM”) to service the purchased
accounts. (Richmond Dep. at 12, 11. 1–5).
                                              5
          Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 6 of 39




2017, Moxley filed a complaint on behalf of Midland against Hooper in the Circuit

Court of Jefferson County, Alabama, alleging claims for account stated and breach of

contract.4 (Doc. 38-6 at 2–3).

        On June 28, 2017, Midland Funding filed a service return form representing that

private process server Hannah VanSlambrouck5 purportedly served a copy of the

complaint and summons upon Hooper at his home address on May 26, 2017.6 (Doc.

36-24). The form depicts an address and telephone number beneath Hooper’s name,

which Hooper affirmed reflect his home address and cellular telephone number. (Id.;



4
 Moxley “attempted to collect on [Hooper’s account] short of filing [collection lawsuit].” (Doc. 38-5
¶ 7).
5
  VanSlam, Inc. (“VanSlam”) employed VanSlambrouck as a private process server during the
pertinent period. (Doc. 38-8 at 2). VanSlam constitutes a “professional process service company,”
(doc. 38-7 at 2), who Moxley retained to serve Midland Funding’s complaint upon Hooper, and whose
services Moxley “has utilized . . . for years.” (Doc. 38-5 at 5).

MCM maintained a “Firm Manual,” effective May 1, 2017, delineating policies governing the conduct
of law firms MCM retains for collection lawsuits. (Richmond Dep. at 58, ll. 22–23; 119, ll. 4–23). The
Firm Manual states, in pertinent part, that all law firms “shall abide by, and conduct all of its activities
in a manner consistent with” the FDCPA. (Doc. 38-15 at 20). In addition, pursuant to the Firm
Manual, law firms that retain private process servers “must only engage reputable process servers
who . . . [a]re in good standing with applicable trade associations; . . . [a]re in compliance with
applicable licensing requirements; and . . . [c]onform to all legal requirements concerning the service
of process.” (Id. at 7). The Firm Manual further provides:

        [Law firms] must ensure that process servers . . . prepare and file accurate proofs of
        service. Should a [law firm] become aware of any circumstance under which a process
        server has prepared and/or filed a false proof of service, the [law firm] must
        immediately notify [a manager] and must assist in taking any necessary remedial action.

(Id.)
6
 The return on service portrays a check mark next to the statement, “I certify that I personally
delivered a copy of the summons and Statement of Claim (Complaint) to Colby Hooper,” followed
by VanSlambrouck’s handprinted name and signature. (Doc. 36-24).
                                                     6
           Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 7 of 39




Hooper Dep. at 75, ll. 20–22). Beneath Hooper’s name, address, and telephone

number, the service return form portrays a signature acknowledging receipt of service;

however, it lacks a printed name corresponding to the signature. (Doc. 36-24). Hooper

testified the signature “[l]ooks like [his] signature,” and “is shaped like [his] signature,”

though he avers he never received or signed the form, and never received a copy of the

complaint and summons. (Hooper Dep. at 74, ll. 12, 19–20; doc. 1 ¶ 11).

          When asked whether Hooper had “any reason to believe that Midland [Funding]

or anyone on behalf of Midland [Funding] . . . somehow added [his] signature” to the

service return form, Hooper responded, “Yes. . . . I know how easy that would be to

do. I’m a graphic artist.” (Hooper Dep. at 76, ll. 21–23; 77, ll. 4–8). Hooper did not

know whether Midland Funding possessed his signature prior to filing the service return

form, and he could not recall ever furnishing Midland Funding a document containing

his signature. (Id. at 77, ll. 9–16).

          When asked whether he believed Midland Funding “knew or should have known

that [he] [allegedly] did not actually sign” the service return form and allegedly did not

receive service of process, Hooper responded, “I don’t know. . . . I don’t know what

[it] knew or what [it] did not know.” (Id. at 78, ll. 2–10). When asked a second time

whether he believed Midland Funding should have known he allegedly did not sign the

service return form and receive service of process, Hooper responded, “No.”7 (Id. at



7
    The pertinent portion of Hooper’s deposition reads:
                                                   7
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 8 of 39




78, ll. 11–19). Hooper stated he “ha[d] no idea” how his signature “made it onto” the

service return form. (Id. at 75, ll. 11–16).

        In her Affidavit, VanSlambrouck averred she “personally served the court

summons and the Complaint filed by [Midland Funding] against Colby

Hooper . . . upon Mr. Hooper at his residence.” (Doc. 38-8 ¶ 3). VanSlambrouck



[Defense counsel:] “Do you believe [Midland Funding] should have known that you didn’t actually –
that that is not actually your signature, that you didn’t actually get served?”

[Hooper’s counsel:] “Object to the form.”

[Hooper:] “Do I believe they should have known?”

[Defense counsel:] “Yes.”

[Hooper:] “No.”

(Hooper Dep. at 78, ll. 11–14).

Hooper beseeches the court to sustain the foregoing objection and disregard his response, “No,” on
the grounds that defense counsel posed “an improper compound question” and “attempt[ed] to
obtain evidence regarding whether or not [Hooper] signed the return of service” in violation of the
collateral estoppel and Rooker-Feldman doctrines. (Doc. 43 at 8 n.3). The court declines Hooper’s
entreaty.

First, counsel did not pose an improper compound question because the question did not
“simultaneously pose[] more than one inquiry and call[] for more than one answer.” 28 CHARLES
ALAN WRIGHT, ARTHUR R. MILLER, & EDWARD H. COOPER, , FEDERAL PRACTICE AND PROCEDURE
§ 6164. Although counsel asked Hooper whether he believed Midland Funding should have known
he allegedly did not sign the service return form and that he allegedly did not receive service of process,
the latter inquiry subsumes the former and eliminates any meaningful distinction between them.
Furthermore, Hooper addressed any perceived ambiguity in the question by clarifying, “Do I believe
they should have known?” and he proceeded to provide a clear answer, “No.” Hooper’s testimony
thus does not warrant striking. See id. (“Where a compound question has been posed and answered,
the court may require that the answer be clarified so as to eliminate confusion. But where the answer’s
content or context makes its meaning clear, no such clarification is needed.”); FEDERAL TRIAL
OBJECTIONS § C40 (“A multiple or compound question presents two or more questions within a single
question,” and warrants objection “because the answer usually will be ambiguous.”). Further, as
elaborated more fully below, neither the collateral estoppel doctrine nor the Rooker-Feldman doctrine
bears applicability to Hooper’s claim. The court thus overrules Hooper’s objection.
                                                    8
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 9 of 39




averred Hooper “identified and otherwise demonstrated himself to be Mr. Hooper

when [she] served the court summons and Midland Funding’s Complaint upon him at

his residence.” (Id.) According to VanSlambrouck, “[i]n serving the summons and

Complaint upon Mr. Hooper, [she] asked [him] to sign for his receipt of service, and

[he] indeed did sign for his receipt of service.” (Id. ¶ 4). She further stated she “likewise

signed and otherwise [completed] the ‘Return on Service’ section of the service return

form.” (Id.) VanSlambrouck appended to her Affidavit a photograph of a man, who

she averred constitutes a photograph of Hooper and “depicts the individual on whom

[she] personally served the court summons and Midland Funding’s Complaint on May

26, 2017.” (Id. ¶ 5).

       On June 29, 2017, after Hooper failed to file a responsive pleading to its

complaint, Midland Funding filed a request for the entry of a default judgment.8 (Doc.

36-25). On July 3, 2017, the district court granted Midland Funding’s request and

entered a default judgment against Hooper in the amount of $1,410, the principal

balance due on his account. (Doc. 38-6 at 57). On April 10, 2019, upon Midland

Funding’s request, the Clerk of Court issued a writ of garnishment against Hooper’s

employer. (Doc. 38-12 at 10). On May 1, 2019, Midland Funding filed a service return

form certifying that Elias Banales “personally delivered a copy of” the process of



8
 Midland “rel[ied] on Moxley” to manage the lawsuit and evaluate the service return form. (Richmond
Dep. at 96, ll. 3–8; 139, ll. 2–7). According to Moxley, it believed Hooper received service of process
based upon the executed service return form. (Doc. 38-5 at 6).
                                                  9
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 10 of 39




garnishment upon Hooper at his home address.9 (Doc. 36-29). Hooper testified he

could not recall whether he signed the return on service for the process of garnishment,

but he affirmed it portrayed his signature and he did not dispute he signed the return.

(Hooper Dep. at 93, ll. 8–16).

       According to Hooper, he did not discover the existence of Midland Funding’s

collection action and the writ of garnishment until his employer approached him at

work and notified him it would garnish his wages. (Hooper Dep. at 106, ll. 12–15; 108,

ll. 1–3; doc. 36-28 at 1). Hooper thereafter retained counsel, and, on April 18, 2019, he

filed a motion to release the garnishment and to set aside the default judgment pursuant

to Alabama Rule of Civil Procedure 60(b).10 (Doc. 36-28). Hooper’s motion urged that

Rule 60(b) “allows for a judgment to be set aside if it is void and if there is any reason



9
 VanSlam employed Elias Banales as a process-server during the pertinent period. (385-7 at 5–6).
10
  Hooper’s motion cites only to Alabama Rule of Civil Procedure 60(dc). Alabama Rule of Civil
Procedure 60(dc) provides Alabama Rule of Civil Procedure 60 “applies in the district courts.” Ala
R. Civ. P. 60(dc). Rule 60 provides, in pertinent part:

       On motion and upon such terms as are just, the court may relieve a party or a party’s
       legal representative from a final judgment, order, or proceeding for the following
       reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
       evidence which by due diligence could not have been discovered in time to move for
       a new trial under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or
       extrinsic), misrepresentation, or other misconduct of an adverse party; (4) the
       judgment is void; (5) the judgment has been satisfied, released, or discharged, or a prior
       judgment upon which it is based has been reversed or otherwise vacated, or it is no
       longer equitable that the judgment should have prospective application; or (6) any
       other reason justifying relief from the operation of the judgment.

Ala. R. Civ. P. 60(b). Because Rule 60(dc) extends the application of Rule 60 to the district courts,
and a motion pursuant to Rule 60(b) constitutes the vehicle for setting aside “a final judgment, order,
or proceeding”, id., Hooper’s motion to release the garnishment and to set aside the default judgment
arose under Rule 60(b).
                                                  10
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 11 of 39




justifying relief from the operation of the judgment.” (Id. at 1–2). Hooper maintained

the default judgment entered against him was void, “as he was never served with the

Complaint.” (Id. at 2).

        On May 20, 2019, the state district court convened a hearing on Hooper’s

motion to release the garnishment and to set aside the default judgment. (Doc. 38-11).

Hooper did not testify during the hearing, and he does not recall whether either party

presented any arguments or attempted to offer any evidence to the court. (Hooper

Dep. at 82, ll. 8–10; 85, ll. 4–6). According to Hooper, “not a lot was said and not a lot

was fought” during the hearing, and it “ended abruptly.” (Id. at 83, ll. 3–5). The state

court issued an Order the day of the hearing granting Hooper’s motion. (Doc. 38-11).

The state court’s Order states, in relevant part: “This matter came before the Court for

hearing . . . on [Hooper’s] Motion to Release Garnishment and to Set Aside Default

Judgment. Counsel for all parties appeared as did [Hooper]. [Hooper’s] Motion to

Release Garnishment and to Set Aside Default Judgment is hereby GRANTED.”11 (Id.)

       On May 21, 2019, Hooper filed an answer to Midland Funding’s complaint

denying liability for an account stated or a breach of contract. (Doc. 36-30). On July

22, 2019, the state court convened a bench trial and issued a judgment in Hooper’s

favor. (Doc. 36-31).




11
  Pursuant to the state court’s Order, Midland Funding and the Clerk of Court returned to Hooper
the garnished sums. (Doc. 38-11; Hooper Dep. at 140, ll. 1–9).
                                              11
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 12 of 39




       On September 30, 2019, Hooper filed the Complaint in this action against

Midland Funding and MCM (collectively, “Midland”).12 (Doc. 1). Hooper asserted

claims against Midland pursuant to the FDCPA for allegedly

       fil[ing] multitudes of lawsuits in Alabama, such as the Small Claims lawsuit
       [against Hooper], in an effort to either secure a default against Alabama
       consumers who fail to answer the bogus complaints Midland files[,] or to
       coerce a settlement or consent judgment from consumers at the
       courthouse before trial when [Midland] knows it has no witnesses and no
       competent evidence to prove its claims.

(Id. ¶¶ 24, 26–29). Hooper also alleged Midland violated the FDCPA by falsely

representing it served the complaint and summons upon him in the state court

collection action. (Id. ¶¶ 10–11, 26–29). Based upon Midland’s alleged conduct,

Hooper also asserted state law claims against Midland for negligence, recklessness and

wantonness, malicious prosecution, and abuse of process. (Id. ¶¶ 30–54).

                                             ANALYSIS

       The instant motions test the viability of Hooper’s claim, as elaborated in his

summary judgment briefing,13 that Midland violated 15 U.S.C. § 1692e(10) by falsely

representing to the state court that it served a copy of the complaint and summons




12
  The court refers to Midland Funding and MCM collectively as “Midland” pursuant to the parties’
usage. In addition, consistent with the parties’ parlance, the court refers to “Midland” when discussing
the state court collection action, even though MCM did not constitute a party to the action.
13
  In his Complaint, Hooper generally alleged Midland effected “numerous and multiple violations of
the FDCPA, . . . including, but not limited to, 15 U.S.C. § 1692d[,] § 1692e[,] and § 1692f.” (Doc. 1
¶ 27) (emphasis in original). In briefing the instant summary judgment motions, Hooper specified he
pursues his FDCPA claim pursuant to § 1692e(10). (Docs. 33 & 43).
                                                  12
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 13 of 39




upon him. 14 (Docs. 33 & 43). Hooper contends Midland “filed a false service affidavit”

in the state court action, and thereby employed a “false representation or deceptive

means to collect or attempt to collect [a] debt” in violation of § 1692e(10). § 1692e(10).

Midland counters that it “reasonably relied upon the duly signed, attested, and signed

Service Return form,” which furnished a good-faith basis to believe that Hooper

received service of the complaint and summons when it pursued the default judgment

against him. (Doc. 39 at 31). According to Midland, therefore, the issue whether

Hooper actually received service of process bears no relevance to his claim, as it

reasonably believed he received service of process and obtained the default judgment

in good faith. (Doc. 45 at 14).

       In rejoinder, Hooper urges Midland incurs liability pursuant to § 1692e(10)

irrespective of its belief, knowledge, or intent, which fixes the issue whether he received

service of process – or, more pertinent, whether Midland filed a falsified service return



14
   Midland’s Motion for Summary Judgment beseeches the court to grant it summary judgment on
each of Hooper’s claims, (doc. 34), while Hooper’s Motion for Partial Summary Judgment bids the
court to grant him summary judgment on his § 1692e(10) claim only. (Doc. 33). In opposing
Midland’s Motion for Summary Judgment, Hooper stated he “attributes his damages to the wrongful
garnishment that was issued because [Midland] filed a false service affidavit.” (Doc. 43 at 2). Hooper
thus “voluntarily concedes to the dismissal of his ‘intent to prove’ FDCPA claim and the state law
claims he alleged in the Complaint.” (Id. at 2–3). Hooper’s § 1692e(10) claim thus constitutes “[t]he
only claim that [he] continues to pursue.” (Id. at 3). Based upon Hooper’s representations, the court
GRANTS Midland’s Motion for Summary Judgment on Hooper’s “intent to prove” FDCPA claim
and his state law claims for negligence, recklessness and wantonness, malicious prosecution, and abuse
of process; and DISMISSES these claims WITH PREJUDICE.

Further, because Hooper’s Motion to Compel Discovery and Motion for Sanctions pertains to his
abandoned “intent to prove” FDCPA claim, the court DENIES AS MOOT Hooper’s Motion.
(Doc. 28).
                                                 13
           Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 14 of 39




form – at the center of the instant dispute. 15 To this end, Hooper contends that because

the state court issued an order setting aside the default judgment, he necessarily

determined Hooper did not receive service of process, and, concomitantly, the doctrine

of collateral estoppel bars Midland from arguing otherwise.

          As elaborated in the following discussion, the court agrees with Hooper that the

issue whether Midland filed a falsified service return form, even if unknowingly,

constitutes the pertinent inquiry in this case.                   Nevertheless, based upon the

circumstances of the state court proceeding, Hooper fails to establish the collateral

estoppel doctrine bars the relitigation of this issue. Further, after considering the

evidence, a reasonable jury may not conclude Midland stands liable for filing the

allegedly falsified service return form.

          Congress enacted the FDCPA “to eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent

State action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

Consistent with this purpose, the FDCPA prohibits a “debt collector”16 from using



15
  The issue whether Hooper received service of process necessarily encompasses the issue whether
Midland filed a falsified service return form, as under the circumstances the service return form may
only portray a fabrication if Hooper did not receive service of process.
16
     Pursuant to § 1692a(6),

          [t]he term ‘debt collector’ means any person who uses any instrumentality of interstate
          commerce or the mails in any business the principal purpose of which is the collection
                                                    14
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 15 of 39




“any false representation or deceptive means to collect or attempt to collect any debt

or to obtain information concerning a consumer.” § 1692e(10). Courts construe the

FDCPA’s provisions “liberally . . . in favor of consumer debtors,” as the statute is

remedial in nature.17 Hamilton v. Midland Funding LLC, No. 2:14-cv-02008-AKK, 2017

U.S. Dist. LEXIS 12206, at *6–7 (N.D. Ala. Jan. 30, 2017).


        of any debts, or who regularly collects or attempts to collect, directly or indirectly,
        debts owed or due or asserted to be owed or due another.

15 U.S.C. § 1692a(6). The parties do not dispute Midland constitutes a “debt collector” pursuant to
the foregoing definition.
17
   In Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291 (11th Cir. 2015), the Eleventh Circuit ruled that
the FDCPA encompasses “a debt-collector attorney’s representations in court filings.” Miljkovic, 791
F.3d at 1297. Miljkovic thus supports the proposition – which Midland does not appear to dispute –
that the FDCPA’s proscription against the use of false or misleading representations contemplates the
filing of false proof of service in a state court collection action. See Freeman v. ABC Legal Servs., Inc.,
827 F. Supp. 2d 1065, 1075 (N.D. Cal. 2011) (the plaintiff stated a cognizable claim pursuant to §
1692e based upon her allegations the defendants engaged in “sewer service” by generating fraudulent
proof of service filed in a state court collection action to obtain a default judgment); accord Sykes v. Mel
Harris & Assocs., LLC, 757 F. Supp. 2d 413, 424 (S.D.N.Y. 2010); see also Toohey v. Portfolio Recovery
Assocs., LLC, 2016 U.S. Dist. LEXIS 111534, at *21–23 (S.D.N.Y. Aug. 22, 2016) (the plaintiff stated
a cognizable claim pursuant to § 1692e based upon her allegation the defendants submitted a falsified
affidavit in support of a default judgment motion).

In addition, although the Eleventh Circuit generally applies the “least sophisticated consumer”
standard to § 1692e(10) claims, which queries whether the debt collector’s alleged misconduct would
deceive or mislead the least sophisticated consumer, this standard bears no relevance to Hooper’s
claim. See Jeter v. Credit Bureau, 760 F.2d 1168, 1175–77 (11th Cir. 1985) (“Under [§ 1692e(10)], we must
consider whether the ‘least sophisticated consumer’ would be deceived by [the debt collector’s] letters,
i.e., whether the letters were a ‘deceptive means’ to collect alleged debts . . . .”). The gravamen of
Hooper’s alleged injury does not concern the allegedly falsified service return form’s misleading or
deceptive effect upon him, nor would the “least sophisticated consumer” test aid the court in assessing
whether a reasonable jury could conclude Midland stands liable for filing the form. As elaborated
more fully below, the viability of Hooper’s claim hinges upon whether a reasonable jury could
conclude Midland bears vicarious liability for an agent’s alleged fabrication of the form, and assessing
whether the alleged falsification would deceive the least sophisticated consumer would not assist in
such determination. The court thus will not employ the “least sophisticated consumer” standard,
particularly as neither party invokes its application. See Landeros v. Pinnacle Recovery, Inc., 692 F. App’x
608, 613 (11th Cir. 2017) (“[T]he least sophisticated consumer standard will not apply to FDCPA claims
in which the consumer’s sophistication is irrelevant.”) (citing Jeter, 760 F.2d at 1175); Hsiao Yip v.
                                                    15
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 16 of 39




        At the outset, the court rejects Midland’s argument that its good-faith reliance

upon the “duly signed, attested, and filed” service return form renders immaterial the

issue whether Hooper actually received service of process in the state court proceeding,

and, consequently, whether the service return form portrayed a fabrication. (Doc. 39

at 31). Midland highlights that because Hooper does not dispute Midland lacked

knowledge of the alleged falsity, and he does not contend it should have known he

allegedly did not receive service of process, Hooper cannot establish Midland engaged

“any false representation or deceptive means” to obtain the default judgment in pursuit

of its debt collection efforts. § 1692e(10). Midland latches upon the decision in Rodrigo

v. Barclays Bank Delaware, No. 16cv808-JAH (JMA), 2017 U.S. Dist. LEXIS 45977 (S.D.

Cal. Mar. 27, 2017) to buttress its assertion that it did not contravene § 1692e(10)

because “the record evidence ‘does not support the inference that [Midland or its

counsel] acted purposefully to procure proof of service in bad faith, and file an allegedly

false proof of service.’” (Doc. 39 at 31–32 ) (alteration in original) (quoting Rodrigo,




Dynamic Recovery Sols., LLC, No. 1:18-CV-2586-WMR-JSA, 2019 U.S. Dist. LEXIS 191846, at *34
(N.D. Ga. June 18, 2019) (“The least sophisticated consumer standard generally does not apply to
FDCPA claims . . . if the consumer’s sophistication is irrelevant to the claim.”) (citing Jeter, 760 F.2d
at 1175); Condon v. Global Credit & Collection Corp., No. 8:10-CV-1526-T-TGW, 2010 U.S. Dist. LEXIS
129343, at *16 (M.D. Fla. Dec. 6, 2010) (The “least sophisticated consumer” standard remained
inapposite to the plaintiff’s § 1692e(11) claim because the “dispositive issue . . . [did] not turn on the
plaintiff’s level of sophistication.”); c.f. Conde v. Webcollex, LLC, 752 F. App’x 935, 937–38 (11th Cir.
2018) (The Court applied the “least sophisticated consumer” standard to assess whether the debt
collector’s collection letter addressed to the consumer violated § 1692e(10)); accord Leonard v. Zwicker
& Assocs., P.C., 713 F. App’x 879, 884 (11th Cir. 2017); Caceres v. McCalla Raymer, LLC, 755 F.3d 1299,
1304–05 (11th Cir. 2014).
                                                   16
          Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 17 of 39




2017 U.S. Dist. LEXIS 45977, at *20). The circumstances of Rodrigo portray a pivotal

factual distinction rendering it inapposite to the assessment at bar.

          Like Hooper, the plaintiff in Rodrigo asserted an FDCPA claim against a debt

collector and its counsel based upon a prior state court collection lawsuit the debt

collector initiated against the plaintiff. Rodrigo, 2017 U.S. Dist. LEXIS 45977, at *4.

The debt collector filed “proof of service” of the complaint and summons in the state

court proceeding, and thereafter obtained an entry of default. Id. at *3. The plaintiff

filed a motion to vacate the entry of default, maintaining she never received service of

process. Id. The state court granted her motion “and vacated entry of default without

making any findings with respect to the legitimacy of proof of service.” Id. In her

subsequent federal court action, the plaintiff alleged the debt collector violated the

FDCPA by “effectuat[ing] . . . fraudulent service” in the state court proceeding. Id.

The Rodrigo court dismissed the plaintiff’s claim pursuant to Federal Rule of Civil

Procedure 12(b)(6) because the complaint failed to plausibly depict the debt collector

acted in “bad faith” when it filed proof of service and obtained the entry of default. Id.

at *17.

          Crucially, however, unlike Hooper, the plaintiff in Rodrigo alleged the defendants

“knowingly, willfully, and intentionally” engaged in fraudulent service of process. Id. at *4

(emphases added) (alterations omitted). Accordingly, the Rodrigo court determined the

plaintiff’s failure to plausibly allege the defendants “procured proof of service in bad

faith” defeated her claim that the defendants purposefully effected fraudulent service
                                              17
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 18 of 39




of process – “even if the Court found that [the debt collector’s counsel], through its

registered process server, failed to serve the correct individual.” Id. at *17–20.

       Contrary to Midland’s suggestion, therefore, Rodrigo does not stand for the

proposition that filing the allegedly falsified service return form violated § 1692e(10)

only if Midland did so purposefully in bad faith. Rather, the court in Rodrigo simply

determined the plaintiff’s complaint failed to plausibly depict, as she alleged, that the

defendants purposefully filed false proof of service. However, Hooper does not allege

Midland purposefully or knowingly filed the allegedly false service return form. The

court thus rejects Midland’s contention that pursuant to the reasoning in Rodrigo,

evidence that it filed the allegedly false service return form unknowingly and in good

faith shields it from liability under § 1692e(10).

       Indeed, “[t]he FDCPA does not ordinarily require proof of intentional

violation,” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010) (citing

15 U.S.C. § 1692k), and it therefore “typically subjects debt collectors to liability even

when violations are not knowing or intentional.” Owen v. I. C. Sys., Inc., 629 F.3d 1263,

1270 (11th Cir. 2011). The Eleventh Circuit thus describes the FDCPA as a “strict

liability” statute. See, e.g., Prescott v. Seterus, Inc., 635 F. App’x 640, 646 (11th Cir. 2015)

(quoting Owen, 629 F.3d at 1270–71); Crawford v. LVNV Funding, LLC, 758 F.3d 1254,

1259 n.4 (11th Cir. 2014), abrogated on other grounds by Midland Funding, LLC v. Johnson, 137

S. Ct. 1407 (2017), as stated in In re Soler Somohano, 819 F. App’x 873 (2020); LeBlanc, 601

F.3d at 1190.       Further, and most pertinent here, “[n]owhere in the language
                                              18
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 19 of 39




of [§ 1692e(10)] is there any mention of an element of knowledge or intent.” Kaplan v.

Assetcare, Inc., 88 F. Supp. 2d 1355, 1362 (S.D. Fla. 2000). Consistent with the foregoing

statutory principles, Midland’s good faith bears no relevance upon the issue whether it

may incur liability for filing the allegedly falsified service return form. 18

        Principles of agency law likewise render Midland’s good faith inapposite to the

instant assessment, as it may sustain vicarious liability for FDCPA violations

“committed by others acting on [its] behalf.” Janetos v. Fulton Friedman & Gullace, LLP,


18
   Midland does not assert the bona fide error affirmative defense pursuant to § 1692k(c). See Crawford
v. LVNV Funding, LLC, 758 F.3d 1254, 1259 n.4 (“[A] debt collector’s knowledge and intent can be
relevant” if it attempts to “avoid liability [pursuant to the bona fide error defense].”) (citing § 1692k(c));
see § 1692k(c) (“A debt collector may not be held liable in any action brought under this subchapter if
the debt collector shows by a preponderance of evidence that the violation was not intentional and
resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted
to avoid any such error.”). Nor does Midland invoke § 1692k(e), which provides that liability shall
not ensue for “any act done or omitted in good faith in conformity with any advisory opinion of the
Bureau [of Consumer Financial Protection].” § 1692k(e).

Midland suggests the FDCPA operates as a “strict liability” statute only in certain factual scenarios.
Midland highlights that in LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. 2010), for example,
the Eleventh Circuit characterized the FDCPA as a “strict liability statute” when recognizing that “the
defendant’s failure to register as an ‘out-of-state consumer collection agency’ may support a cause of
action under the FDCPA” – which conduct is not at issue here. (Doc. 45 at 7) (quoting LeBlanc, 601
F.3d at 1197–98). Midland likewise distinguishes Owen v. I. C. Sys., Inc., 629 F.3d 1263 (11th Cir. 2011),
in which the Eleventh Circuit described the “strict liability” nature of the FDCPA when assessing the
alleged misrepresentations in the defendant’s collection letters. Although the factual circumstances of
LeBlanc and Owen differ from the case at bar, Midland cites to no authority indicating that the FDCPA’s
“strict liability” construction turns upon the nature of a plaintiff’s allegations, nor does the court
discern the existence of any case in which the Eleventh Circuit has qualified the “strict liability”
construction based upon the factual allegations at issue. To the contrary, the Eleventh Circuit
consistently recognizes that “[a] false representation in connection with the collection of a debt is
sufficient to violate the [§ 1692e of the] FDCPA facially, even where no misleading or deception is
claimed.” Bourff v. Rubin Lublin, LLC, 674 F.3d 1238, 1241 (11th Cir. 2012). The court thus declines
Midland’s entreaty to adopt a selective application of the FDCPA’s “strict liability” construction. See
Bradshaw v. Collection Bureau of the Hudson Valley, No. 2:09-cv-01149-SLB, 2010 U.S. Dist. LEXIS
156942, at *15 n.14 (N.D. Ala. Mar. 29, 2010) (The court rejected the defendants’ contention that §
1692e requires a demonstration of an intentional violation because such an interpretation “would
seemingly render meaningless . . . [§ 1692k(c)’s] ‘bona fide error’ affirmative defense.”).
                                                     19
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 20 of 39




825 F.3d 317, 325 (7th Cir. 2016); see Thompson v. Resurgent Cap. Servs., L.P., No. 2:12-cv-

01018-JEO, 2015 U.S. Dist. LEXIS 41639, at *72 (N.D. Ala. Mar. 31, 2015) (the debt

collector could incur vicarious liability for the alleged conduct of its agent); accord

Deutsche Bank Tr. Co. Ams. v. Garst, 989 F. Supp. 2d 1194, 1202 (N.D. Ala. 2013); see also

Clark v. Cap. Credit & Collection Servs., 460 F.3d 1162, 1173 (9th Cir. 2005) (“[G]eneral

principles of agency . . . form the basis of vicarious liability under the FDCPA.”); Brown

v. Telecheck Servs., No. 1:13-cv-01593-JEC-RGV, 2013 U.S. Dist. LEXIS 204054, at *7–

8 (N.D. Ga. Dec. 4, 2013) (“Vicarious liability under the FDCPA is derived from

general principles of agency.”).19 Therefore, Midland may stand vicariously liable for

the actionable conduct of its agents, its own alleged good faith notwithstanding.

        Indeed, as elaborated more fully below, because Hooper does not contend

Midland itself falsified the service return form, engaged another to falsify the form, or

knew it filed an allegedly falsified service return form, his § 1692e(10) claim must

proceed on a theory of vicarious liability. Thus, as indicated previously, the dispositive



19
  The Eleventh Circuit has not expressly endorsed a plaintiff’s reliance upon agency principles to hold
a principal vicariously liable for an agent’s violations of the FDCPA. In Rivas v. Midland Funding, LLC,
842 F. App’x 483 (11th Cir. 2021), the Eleventh Circuit acknowledged that other circuits “rely on
agency principles and common law ideas about vicarious liability to support indirect liability for
violations of the FDCPA.” Rivas, 842 F. App’x at 487. However, because the appellant “expressly
disclaimed any reliance on vicarious liability or agency principles,” the Court did not express an
opinion on the applicability of the vicarious liability theory in the FDCPA context. Id. Nonetheless,
in LeBlanc, the Court applied state law principles of partnership liability to conclude that “partners of
a debt collector limited partnership may be held vicariously liable for the partnership’s
conduct[,] . . . regardless of whether or not [the partners] are debt collectors, and whether or not [the
partners] violated the FDCPA.” LeBlanc, 601 F.3d at 1201–02. The Eleventh Circuit thus indicated
the vicarious liability theory may represent a viable avenue for relief for a plaintiff who cannot prove
a direct violation of the FDCPA.
                                                   20
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 21 of 39




issue concerns whether a reasonable jury could determine Midland bears vicarious

liability for an agent’s falsification of the service return form. The court concludes it

may not.

       As an initial matter, Hooper fails to demonstrate that the state court’s Order

setting aside the default judgment bears preclusive effect pursuant to the collateral

estoppel doctrine, such that it establishes, as a matter of law, that the service return

form portrays a fabrication. Alabama law imposes collateral estoppel if (1) an issue in

a prior action was identical to the issue litigated in the present action; (2) the issue was

actually litigated in the prior action; (3) resolution of the issue was necessary to the prior

judgment; and (4) the same parties are involved in the two actions. Walker v. City of

Huntsville, 62 So. 3d 474, 487 (Ala. 2010). 20 The party asserting collateral estoppel bears

the burden of establishing each afore-cited element. Id. In addition, “the application

of collateral estoppel is committed to the sound discretion of the district court.” Deweese

v. Palm Beach, 688 F.2d 731, 734 (11th Cir. 1982) (citing Parklane Hosiery Co. v. Shore, 439

U.S. 322, 331 (1979)).

       Further, implicit in the afore-cited elements lies the principle that “[o]nly issues

actually decided in a former action are subject to collateral estoppel.” Lee L. Saad Constr.

Co. v. DPF Architects, P.C., 851 So. 2d 507, 520 (Ala. 2002) (emphasis in original) (quoting



20
   “In considering whether to give preclusive effect to state-court judgments under . . . collateral
estoppel, the federal court must apply the rendering state’s law of preclusion.” Cmty. State Bank v.
Strong, 651 F.3d 1241, 1263 (11th Cir. 2011).
                                                21
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 22 of 39




Leverette ex rel. Gilmore v. Leverette, 479 So. 2d 1229, 1237 (Ala. 1985)). A court may

“actually decide” an issue “expressly or by necessary implication.” White v. State, 378

So. 2d 239, 244 (Ala. Crim. App 1979). “A decision that does not mention the specific

issue in question is too vague to afford issue preclusive effect. If there is no showing

with regard to the issues that were actually decided, there is no issue preclusion.” 18

MOORE’S FEDERAL PRACTICE – CIVIL § 132.03; accord 18 CHARLES ALAN WRIGHT,

ARTHUR R. MILLER, & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE §

4420.

        Hooper fails to satisfy the requirements of collateral estoppel because the record

does not depict the state court actually decided the issue whether Hooper received

service of process, which, as referenced previously, necessarily embraces the issue

whether Midland filed a falsified service return form. To recount, Hooper bid the state

court to set aside the default judgment on the basis that “he was never served with the

Complaint,” (doc. 36-28 at 2), and, to be sure, the state court granted Hooper’s

entreaty.21 Crucially, however, the state court’s Order contains no factual or legal

findings, but merely states: “This matter came before the Court for hearing . . . on

[Hooper’s] Motion to Release Garnishment and to Set Aside Default Judgment.

Counsel for all parties appeared as did [Hooper]. [Hooper’s] Motion to Release



21
  As elaborated previously, in his motion to set aside the default judgment, Hooper also argued that
Alabama Rule of Civil Procedure 60 “allows for a judgment to be set aside if it is void and if there is
any reason justifying relief from the operation of the judgment.” (Doc. 36-28 at 1–2).
                                                  22
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 23 of 39




Garnishment and to Set Aside Default Judgment is hereby GRANTED.” (Doc. 38-11

at 2).

         Based upon the language of the state court’s Order, the court cannot discern the

grounds upon which it set aside the default judgment, or if (and how) it resolved the

issue whether Hooper received service of process. Notably, according to Hooper, “not

a lot was said and not a lot was fought” during the hearing, and it “ended abruptly.”

(Hooper Dep. at 83, ll. 3–5). Further, the record does contain any evidence indicating

the parties discussed the issue of service during the hearing.22 Accordingly, contrary to

Hooper’s suggestion, it is not “[clear]” that the state court “was convinced that

[Hooper] was never served with the state court lawsuit.” (Doc. 43 at 18).

         Hooper urges that the failure to perfect service of process pursuant to Alabama

law “deprives a court of jurisdiction and renders its judgment void.” (Id. at 17) (quoting

Northbrook Indem. Co. v. Westgate, Ltd., 769 So. 2d 890, 893 (Ala. 2000)). Accordingly,

“[d]iscretion plays no part in determining whether a default judgment is void. ‘If the

judgment is valid, it must stand; if it is void, it must be set aside.’” (Id. at 18) (quoting

LVNV Funding, LLC v. Boyles, 70 So. 3d 1221, 1227 (Ala. Civ. App. 2009)). Pursuant

to these principles, Hooper maintains, “[h]ad [the state court] held that [he] did in fact

sign the return of service and was in fact served, the default judgment would not have

been set aside.” (Id.)


22
  As discussed previously, Hooper testified he could not recall whether either party presented any
arguments or evidence during the hearing. (Hooper Dep. at 82, ll. 8–10; 85, ll. 4–6).
                                               23
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 24 of 39




      But Hooper assumes precisely what the state court’s Order fails to evince: that

he actually determined Hooper did not receive service of process and thus deemed the

default judgment void. Because the state court’s Order does not portray why he set

aside the default judgment, and the evidence does not illuminate what (if any) arguments

the parties advanced during the hearing, the court cannot ascertain, even by necessary

implication, which legal principles and factual issues his ruling embraces. That is, a

conclusion that Hooper did not receive service of process “is [not] obviously implied

from [the state court’s] holding,” even if Hooper petitioned for the same. Wheeler v.

First Ala. Bank, 364 So. 2d 1190, 1200 (Ala. 1978); see Grant v. Wesfam Rests., Inc., No.

5:10-cv-3457-TMP, 2013 U.S. Dist. LEXIS 13116, at *16–17 (N.D. Ala. Jan. 31, 2013)

(“[I]t is not entirely clear precisely what issues were actually decided in the

administrative proceedings. If it is not clear from the administrative record what issues

were actually litigated and decided, collateral estoppel cannot operate. No evidence has

been presented that the administrative hearing officer ever considered whether race

discrimination was a reason for the termination of plaintiff’s employment. No transcript

of the telephonic hearing has been submitted. Thus, even if discriminatory animus was

at issue in the administrative proceedings, that is not at all clear from the record,

rendering collateral estoppel inappropriate.”) (internal citations omitted); Lee L. Saad

Constr. Co., 851 So. 2d at 521 (“The director did not explain the rationale for his

arbitration decisions, and he made no specific findings of fact. Instead, he merely

entered the words ‘Award’ or ‘No Award’ next to each of the claims made by Saad
                                           24
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 25 of 39




Construction and the Board. The mere entries of ‘No Award’ on Saad Construction’s

claims against the Board, which included allegations of misconduct by the appellees,

does not necessitate a finding that the arbitrator resolved against Saad Construction its

arguments concerning the appellees’ alleged misconduct. The appellees have not met

their burden of proving that the arbitrator actually decided that the appellees were not

responsible for Saad Construction’s damage or ‘that resolution of the issue was

necessary to the prior judgment.”).

       Indeed, pursuant to Alabama Rule of Civil Procedure 60(b), a court may set aside

a default judgment for “any . . . reason justifying relief from the operation of the

judgment,” Ala. R. Civ. P. 60(b)(6), and, as recounted previously, Hooper highlighted

this discretionary rule in his motion to set aside the default judgment. (Doc. 36-28 at

1–2) (“[Rule 60(b)] allows for a judgment to be set aside if it is void and if there is any

reason justifying relief from the operation of the judgment.”). Accordingly, although

Hooper contended “the judgment entered against him [was] void as he was never served

with [Midland Funding’s] Complaint,” he also invoked the state court’s discretionary

authority to set aside the default judgment pursuant to Rule 60(b)(6). Hooper’s

reference to Rule 60(b)(6) thus further obscures the basis for the state court’s Order

and mars the court’s ability to deduce the grounds therefor.23 See Amoco Prod. Co. v.


23
   To be sure, Rule 60(b)(6) represents “an extraordinary remedy” employed “to cover unforeseen
contingencies,” and thus “will be allowed only in unique situations where a party can show exceptional
circumstances sufficient to entitle him to relief.” Nowlin v. Druid City Hosp. Bd., 475 So. 2d 469, 471
(Ala. 1985). However, in his motion to set aside the default judgment, Hooper averred he “ha[d]
                                                  25
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 26 of 39




White, 453 So. 2d 358, 360 (Ala. 1984) (“[T]he [circuit court] decreed only that

the . . . act was ‘unconstitutional, invalid and unenforceable.’ It did not state the

grounds of its decision. Any of the four grounds alleged by the [the plaintiffs] in [the

circuit court] could have supported the judgment, without any determination of the

remaining grounds. Thus, we cannot say what issue was actually resolved in the [circuit

court] case.”).

        In summary, Hooper fails to sustain his burden of establishing the state court

actually decided the issue whether he received service of process, and, concomitantly,

whether Midland filed a falsified service return form. Collateral estoppel thus does not

preclude the parties from litigating this issue, and the court will assess the evidence

pertaining thereto. 24 See Edgewater House Condo. Ass’n v. City of Fort Lauderdale, 825 F.



primary custody of his four children,” “[did] not have any accumulation of wages from paycheck to
paycheck,” and “use[d] all of his income per paycheck . . . to pay current expenses necessary to
maintain himself and his family.” (Doc. 36-28 at 2). Based upon Hooper’s representations, the state
court may well have determined Hooper satisfied the Rule 60(b)(6) standard and set aside the default
judgment on that basis, its exacting burden notwithstanding. Yet this possibility simply illustrates the
fundamental point: the record does not clearly depict what the state court contemplated when it set
aside the default judgment.
24
  Hooper’s contention that the Rooker-Feldman doctrine precludes the court from assessing the service
issue stands likewise meritless. According to Hooper, “[b]y arguing . . . that [he] was actually served
in the underlying Small Claims Court case, Midland attempts to have [the court] review” the state
court’s Order setting aside the default judgment in contravention of the Rooker-Feldman doctrine.
(Doc. 43 at 20–21). The Rooker-Feldman doctrine, which remains “limited [in] scope,” applies only to
“those claims asserted by parties who have lost in state court and then ask the district court, ultimately,
to review and reject a state court’s judgments.” Target Media Partners v. Specialty Mktg. Corp., 881 F.3d
1279, 1285–86 (11th Cir. 2008); see Lance v. Dennis, 546 U.S. 459, 466 (2006) (“The doctrine applies only
in ‘limited circumstances,’ where a party in effect seeks to take an appeal of an unfavorable state-court
decision to a lower federal court.”) (internal citation omitted) (quoting Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 291 (2005)). Thus, “Rooker-Feldman is not simply preclusion by another
name.” Lance, 546 U.S. at 466.
                                                    26
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 27 of 39




App’x 658, 663 n.2 (11th Cir. 2020) (“[I]n general a federal court will not confer

preclusive effect on a state court order where it is unclear what the state court actually

decided.”) (quoting New Port Largo, Inc. v. Monroe County, 95 F.3d 1084, 1090 n.6 (11th

Cir. 1996)); Mitchell v. Humana Hosp.-Shoals, 942 F.2d 1581, 1584 (11th Cir. 1991)

(“Because the state court did not specify the reasons for its decision, we cannot be

certain if the court actually decided [the relevant issue sought to be precluded].”); French

v. Jinright & Ryan, P.C. Architects, 735 F.2d 433, 436 (11th Cir. 1984) (“An application of

collateral estoppel must be premised on a clear determination of the issues litigated in

the [prior] proceeding. Although the district court has demonstrated that the claims

were similar, the record is not sufficient to show whether all [relevant issues]

were . . . decided on the merits . . . .”); c.f. Land v. Glover, 404 F. Supp. 2d 1335, 1338–

39 (M.D. Ala. 2005) (based upon a prior administrative determination setting forth

factual findings vis-à-vis the plaintiff’s claims, collateral estoppel precluded relitigation

of an issue decided therein).

        After considering the evidence of record, a reasonable jury may not conclude

Midland, or an agent who may properly subject Midland to vicarious liability, falsified



The Rooker-Feldman doctrine remains inapposite here, as it is Hooper (the state court winner) who
initiated this action, and, as Midland (the state court loser) highlights, it “is not inviting [the Court] to
resuscitate the default judgment.” (Doc. 45 at 13). Indeed, Midland does not even invite the court to
assess the issue whether Hooper received service of process, which it maintains bears no relevance to
the dispute at bar given its alleged good-faith reliance upon the service return form. Contrary to
Hooper’s contention, therefore, this case does not implicate the Rooker-Feldman doctrine because it
does not concern a state-court loser “complain[ing] of an injury caused by a state-court judgment.”
Bates v. Harvey, 518 F.3d 1233, 1241 (11th Cir. 2008).
                                                     27
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 28 of 39




the service return form. First, as referenced previously, Hooper’s claim must proceed

on a theory of vicarious liability, as he effectively conceded Midland itself did not engage

in any wrongdoing vis-à-vis the service return form. To revisit, Hooper testified he did

not believe Midland “should have known” that he did not receive service of process.

(Hooper Dep. at 78 11–12). Therefore, Hooper conceded Midland did not possess

constructive knowledge he failed to receive service of process. Furthermore, Hooper

does not argue Midland actually knew he did not receive service of process, and the

record contains no evidence otherwise. In turn, Hooper does not contend Midland

itself falsified the service return form or enlisted another to do so, and again, the record

contains no evidence otherwise. Hooper thus does not contend Midland effectuated

the alleged forgery, and, consequently, forecloses any recourse against Midland via a

direct liability theory.25 The court will therefore assess whether Hooper’s claim stands

viable pursuant to a theory of vicarious liability.



25
   Hooper highlights that prior to testifying he did not believe Midland possessed constructive
knowledge he did not receive service of process, he stated he did not know “what [Midland] knew or
what [it] did not know.” (Hooper Dep. at 78, ll. 9–10). Yet, as recounted previously, defense counsel
then repeated the question, “Do you [Hooper] believe [Midland] should have known . . . that you
didn’t actually get served?” (Id. at 78, ll. 11–14). Hooper then clarified, “Do I believe [Midland] should
have known?”, before clearly responding, “No.” (Id. at 78, ll. 16–19). Hooper thus testified
unequivocally that he did not believe Midland possessed constructive knowledge he did not receive
service of process when it filed the service return form, and, therewith, implicitly disclaimed that
Midland itself effectuated the alleged forgery given the absence of evidence Midland knew of the
alleged transgression. And in any event, Hooper’s testimony that he did not know “what [Midland]
knew or what [it] did not know” does not reasonably portray Midland knew of the alleged forgery or
itself effectuated the alleged forgery, nor does the record contain any other evidence reasonably
depicting the same. To the contrary, the evidence more reasonably depicts Midland did not maintain
any involvement in the pleadings phase of the collection action, as Midland “rel[ied] on Moxley” to
manage the lawsuit and evaluate the service return form. (Richmond Dep. at 96, ll. 3–8; 139, ll. 2–7).
                                                   28
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 29 of 39




        As referenced previously, a debt collector may incur vicarious liability for its

agent’s violations of the FDCPA. See Janetos, 825 F.3d at 325; Oberther v. Midland Credit

Mgmt., 45 S. Supp. 3d 125, 130 (D. Mass. (2014) (“[U]nder ‘agency principles’ a principal

entity which meets the definition of a ‘debt collector’ may be held vicariously liable for

the acts of its ‘authorized or apparent agent under the FDCPA.’”) (quoting Alger v.

Ganick, O’Brien & Sarin, 35 F. Supp. 2d 148, 153 (D. Mass. 1999)). However, an agent

may not subject a principal to vicarious liability unless both parties constitute debt

collectors. 26 See Freeman v. ABC Legal Servs., Inc., 827 F. Supp. 2d 1065, 1076 (N.D. Cal.

2011) (“[V]icarious liability may obtain where both [the principal and agent] are debt

collectors.”); see also Matos v. Lexington Place Condo. Ass’n, No. 6:18-cv-1105-Orl-31DCI,

2019 U.S. Dist. LEXIS 32908, at *4 (M.D. Fla. Mar. 1, 2019) (“[E]ntities that themselves

qualify as debt collectors can be held vicariously liable for the actions of other debt

collectors under the FDCPA.”); Thompson, 2015 U.S. Dist. LEXIS 41639, at *66–72

(N.D. Ala. Mar. 31, 2015) (because both entities constituted debt collectors, the plaintiff

could pursue a theory of vicarious liability against the assignee for the collection

company’s alleged FDCPA violations); Caron v. Maxwell, 48 F. Supp. 2d 932, 936 (D.

Ariz. 1999) (“Although the FDCPA is silent on the issue of vicarious liability, courts



26
   That is, “[t]he FDCPA applies only to debt collectors, and only when their conduct is undertaken
‘in connection with the collection of any debt.’” 1 FAIR DEBT COLLECTION PRACTICES § 1.03[01].
Courts applying vicarious liability principles thus recognize that “it is fair and consistent with the
[FDCPA] to require a debt collector who is independently obliged to comply with the Act to monitor
the actions of those it enlists to collect debts on its behalf.” Janetos v. Fulton Friedman & Gullace, LLP, 825
F.3d 317, 325 (7th Cir. 2016) (emphasis added).
                                                      29
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 30 of 39




have held that the client of an attorney working as a ‘debt collector’ as defined in §

1692a(6) of the FDCPA is only liable for his attorney’s violations if both the attorney

and the client are debt collectors within the meaning of the statute.”) (citing First

Interstate Bank, 924 P.2d at 1202; Fox v. Citicorp Servs., Inc., 15 F.3d 1507, 1516 (9th Cir.

1994) (holding a client vicariously liable for the debt collector attorney’s misconduct

where the client itself was a debt collector within the meaning of the statute)); First

Interstate Bank, N.A. v. Soucie, 924 P.2d 1200, 1202 (Colo. App. 1996) (“[V]icarious

liability under the FDCPA will be imposed for an attorney’s violations of the FDCPA

if both the attorney and the client are debt collectors as defined in § 1692a(6).”).

       Therefore, a plaintiff may press an FDCPA claim pursuant to a theory of

vicarious liability only if the pertinent parties both constitute “debt collectors” and they

enjoy an agency relationship. In this case, the record portrays the existence of two

potential agents who could subject Midland27 to vicarious liability pursuant to the

foregoing principles: Moxley and VanSlam. However, for converse but equally

essential reasons, the evidence fails to permit a reasonable determination that either may

expose Midland to vicarious liability.

       As for Moxley, although the evidence reasonably casts it as an agent who may

subject Midland to vicarious liability, the evidence fails to portray it effected the alleged



27
  As referenced previously, the parties do no dispute Midland constitutes a “debt collector” pursuant
to § 1692a(6). Thus, the relevant inquiry concerns whether Moxley and VanSlam constitute “debt
collectors” who operated as Midland’s agents.
                                                 30
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 31 of 39




fabrication.   First, the evidence reasonably portrays Moxley constitutes a “debt

collector” pursuant to § 1692a(6), as Moxley constitutes one of several collection law

firms Midland regularly retains, and Midland “has been sending accounts to [Moxley]

for collection or lawsuits . . . [for] a few years.” (Richmond Dep. at 56, ll. 6–9). Further,

Moxley “attempted to collect on [Hooper’s account] short of filing [the state court

collection lawsuit].”       (Doc. 38-5 ¶ 7).             Reasonably, therefore, Moxley

“uses . . . instrumentalit[ies] of interstate commerce or the mails in a[] business the

principal purpose of which is the collection of any debts, or [it] regularly collects or

attempts to collect . . . debts owed or due or asserted to be owed or due another.” §

1692a(6); see Heintz v. Jenkins, 514 U.S. 291, 294 (1995) (“[A] lawyer who regularly tries

to obtain payment of consumer debts through legal proceedings is a lawyer who

regularly ‘attempts’ to ‘collect’ those consumer debts” pursuant to § 1692a(6).).

       Further, Moxley’s attorney-client relationship with Midland reasonably portrays

that it served as Midland’s agent. See Batton v. City of Jasper, 354 F. App’x 400, 401 (11th

Cir. 2009) (“An attorney employed to represent a litigant in the prosecution or defense

of a suit is a special agent of his client . . . .”) (quoting Benitez v. Beck, 872 So. 2d 844,

847 (Ala. Civ. App. 2003)); BJCC, LLC v. Lefevre, No. 8:09-CV-551-T-17EAJ, 2012 U.S.

Dist. LEXIS 110334, at *88 (M.D. Fla. July 27, 2012) (“[A]n attorney serves as agent

for his client; the attorney’s acts are the acts of the principal, the client.”). Thus, because

the record reasonably portrays Moxley constitutes a debt collector who operated as

Midland’s agent, Midland may incur vicarious liability if Moxley effected the alleged
                                              31
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 32 of 39




falsification. See Abraham v. Midland Funding, No. 1:14-CV-03485-RWS-JFK, 2016 U.S.

Dist. LEXIS 199465, at *8 (N.D. Ga. Jan. 21, 2016) (“Debt collector clients can be held

vicariously liable for their lawyers’ violations of the FDCPA.”); Okyere v. Palisades

Collection, LLC, 961 F. Supp. 2d 508, 516 (S.D.N.Y. 2013) (“[V]icarious liability may

attach in the context of an attorney-client relationship where both the attorney and its

client constitute ‘debt collectors’ under the FDCPA.”); Martsolf v. JBC Legal Grp., P.C.,

No. 1:04-CV-1346 (CLASS ACTION/CONSOLIDATED), 2008 U.S. Dist. LEXIS

6876, at *42–43 (M.D. Pa. Jan. 30, 2008) (“FDCPA liability levied upon an attorney

debt collector may be equally imposed upon the attorney’s debt collector client.”); Oei

v. N Star Cap. Acquisitions, LLC, 486 F. Supp. 2d 1089, 1095 (C.D. Cal. 2006) (“[C]ourts

routinely hold debt collectors vicariously liable under the FDCPA for the conduct of

their attorneys in collecting debts on their behalf.”); see also Fox, 15 F.3d at 1516 (Based

upon the 1986 amendments to the FDCPA, “Congress intended the actions of an

attorney to be imputed to the [debt collector] client on whose behalf they are taken”).

       However, the record lacks any evidence reasonably depicting Moxley engaged in

wrongful conduct. To be sure, as discussed previously, when asked whether he “ha[d]

any reason to believe that Midland or anyone on behalf of Midland” falsified the form,

Hooper responded, “Yes. . . . I know how easy that would be to do. I’m a graphic

artist.” (Hooper Dep. at 76, l. 21 – 77, l. 8). But Hooper’s belief that falsifying the

service return form would be “easy” does not permit a reasonable inference that Moxley

indeed committed such transgression. Similarly, Hooper’s testimony that he “ha[d] no
                                            32
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 33 of 39




idea” who may have falsified the service return form does not engender a reasonable

inference of any culpability on behalf of Moxley. As discussed previously, Moxley

averred it believed Hooper received service of process based upon the executed service

return form. (Doc. 38-5 at 6). Hooper does not present any evidence reasonably

depicting otherwise, nor does he dispute Moxley’s representation. (Hooper Dep. at 75,

ll. 11–16). A reasonable jury, therefore, may not conclude Moxley effected the alleged

falsification in violation of § 1692e(10), and, concomitantly, it may not conclude Moxley

exposed Midland to vicarious liability.

      Conversely, as for VanSlam, the evidence fails to depict it constitutes an agent

who may subject Midland to vicarious liability, even if the evidence supports a

reasonable inference it falsified the service return form. As elaborated previously,

VanSlambrouck stated she “personally served the court summons and the Complaint

filed by [Midland] against Colby Hooper . . . upon Mr. Hooper at his residence,” and

averred Hooper “sign[ed] for his receipt of service.” (Doc. 38-8 ¶¶ 3, 4). Hooper, of

course, disputes he received service of process, and, in opposing Midland’s Motion,

specifically disputed the representations in VanSlambrouck’s Affidavit. (Doc. 43 at 7).

By disputing VanSlambrouck’s account, Hooper reasonably implies that she, or another

VanSlam employee, falsified the service return form, and, therewith, sustains a genuine

issue of material fact whether VanSlam effected the alleged fabrication.

      Nevertheless, Hooper cannot establish Midland’s vicarious liability for

VanSlam’s alleged forgery because VanSlam does not constitute a “debt collector”
                                           33
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 34 of 39




pursuant to § 1692a(6). To recount, an individual or entity acting on behalf of a “debt

collector” must itself constitute a “debt collector” to expose the latter to vicarious

liability. Crucially, however, § 1692a(6) expressly exempts process servers from the

definition of a “debt collector.”      Pursuant to § 1692a(6)(D), “[t]he term [“debt

collector”] does not include . . . any person while serving or attempting to serve legal

process on any other person in connection with the judicial enforcement of any debt.”

§ 1692a(6)(D). As referenced previously, VanSlam characterizes itself as “a professional

process service company,” and Hooper does not present any evidence to the contrary.

(Doc. 38-7 ¶ 2). Reasonably, therefore, VanSlam falls within the § 1692a(6)(D) process

server exemption, and, concomitantly, does not constitute a “debt collector.” In turn,

because VanSlam does not constitute a “debt collector” pursuant to the FDCPA, it

cannot expose Midland to vicarious liability for its alleged falsification of the service

return form. See Sharp v. Premiere Credit of N. Am., LLC, No. 3:16-CV-849-J-39PDB,

2017 U.S. Dist. LEXIS 223716, at *32 (M.D. Fla. Jan. 30, 2017) (The plaintiff could not

maintain an FDCPA claim pursuant to a vicarious liability theory because she failed to

plausibly allege the agent constituted a debt collector, and “[the alleged principal] cannot

be vicariously liable as a debt collector if its purported agent is not a debt collector.”).

       To be sure, some courts have recognized that “where a process server goes

beyond being a messenger while serving process or engages in prohibited harassing or

abusive conduct to force the consumer to repay the debt, the process server is a debt

collector and is not exempt under [§ 1692a(6)(D)].” McNall v. Credit Bureau, 689 F. Supp.
                                             34
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 35 of 39




2d 1265, 1278 (D. Or. 2010), accord Convy v. Litow & Pech, P.C., No. 4:12-cv-2180 SNLJ,

2013 U.S. Dist. LEXIS 36583, at *11–12 (E.D. Mo. Mar. 18, 2013); Freeman, 827 F.

Supp. 2d at 1072; Spiegel v. Jud. Att’y Servs., No. 09 C 7163, 2010 U.S. Dist. LEXIS

128237, at *2–4 (N.D. Ill. Dec. 3, 2010); Sykes v. Mel Harris & Assocs., LLC, 757 F.

Supp. 2d 413, 423 (S.D.N.Y. 2010); Andrews v. S. Coast Legal Servs., 582 F. Supp. 2d 82,

88 (D. Mass. 2008); Flamm v. Sarner & Assocs., P.C., No. 02-4302, 2002 U.S. Dist. LEXIS

22255, at *16–18 (E.D. Pa. Nov. 6, 2002). In such circumstances, courts reason, the

process server “steps beyond the bounds of the official duties inherent in serving

process and takes on a secondary role of ‘debt collector’ as defined within the

[FDCPA].” Flamm, 2002 U.S. Dist. LEXIS 22255, at *17. However, no court in the

Eleventh Circuit has considered or adopted this rule, and Hooper does not petition for

its application to VanSlam.

       In any event, even if VanSlam’s alleged falsification stripped it of the § 1692a(6)

process server exemption and accorded it “debt collector” status, the record

nevertheless fails to portray it enjoyed an agency relationship with Midland that could

subject Midland to vicarious liability. An agency relationship may arise when “the

alleged principal reserve[s] a right of control over the manner of the alleged agent’s

performance.” Wood v. Shell Oil Co., 495 So. 2d 1034, 1036 (Ala. 1986) (citing Williams

v. Tenn. River Pulp & Paper Co., 442 So. 2d 20 (Ala. 1983)); accord Lincoln Log Home Enters.




                                            35
         Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 36 of 39




v. Autrey, 836 So. 2d 804, 806 (Ala. 2002); 28 see RESTATEMENT (THIRD) OF AGENCY

§ 1.01 (“The power to give interim instructions distinguishes principals in agency

relationships from those who contract to receive services provided by persons who are

not agents.”). “The retained right to supervise the alleged agent to determine if that

person conforms to the performance required by a contract with the asserted principal

does not, itself, establish control.” Wood, 495 So. 2d at 1036.

        Here, the record does not reasonably depict Midland retained the right to control

the manner of VanSlam’s process serving. As recounted previously, MCM’s Firm

Manual sets forth various rules and procedures collection firms must observe in

engaging private process servers, including a mandate that all firms “ensure that process


28
  Pursuant to federal common law standards, “[s]tate law is called on as applicable where it is necessary
to fill federal voids and where state law supplements gaps in the federal law.” Huson v. Chevron Oil Co.,
430 F.2d 27, 31 (5th Cir. 1970); see Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc) (adopting as binding precedent all Fifth Circuit decisions decided prior to October 1, 1981).
The text of the FDCPA, which lacks any express provisions vis-à-vis vicarious liability, likewise lacks
any criteria for assessing the existence of an agency relationship between debt collectors. The court
thus applies federal common law, and, therewith, draws upon Alabama law, to determine whether the
evidence reasonably depicts the existence of an agency relationship between Midland and VanSlam.
See Kamen v. Kemper Fin. Servs., 500 U.S. 90, 98 (1991) (“[T]o fill the interstices of federal remedial
schemes . . . [f]ederal courts should ‘incorporate state law as the federal rule of decision,’ unless
‘application of the particular state law in question would frustrate specific objectives of the federal
programs.’”) (alterations omitted) (quoting United States v. Kimbell Foods, Inc., 440 U.S. 715, 728–29,
739–40 (1979)); Huy Thanh Vo v. Nelson & Kennard, 931 F. Supp. 2d 1080, 1088 n.9 (E.D. Cal. 2013)
(“Federal statutes creating tort liability [such as the FDCPA] have traditionally required the
development of federal common law to fill in the interstices of the statute.”) (alteration in original)
(citation omitted); see also Freedman v. magicJack VocalTec Ltd., 963 F.3d 1125, 1132 (11th Cir. 2020)
(“[W]hen a federal court fills gaps in a federal statute with state law, the ‘state law [is] . . . incorporated
into federal common law.’”) (second and third alterations in original) (quoting Kamen, 500 U.S. at 98);
Harrison v. Digital Health Plan, 183 F.3d 1235, 1238–39 (11th Cir. 1999) (“When a federal court
borrows [a rule] from state law for use in implementing a federal law that does not possess [such a
rule], the court is nonetheless applying federal law. For in borrowing the state [rule] . . . , the federal
court is ‘closing the gap’ left by Congress in order to fashion a body of federal common law to
supplement the federal statutory cause of action.”).
                                                      36
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 37 of 39




servers . . . prepare and file accurate proofs of service,” and immediately notify [a

manager] and . . . assist in taking any necessary remedial action” upon learning of any

alleged falsity. (Doc. 38-15 at 7). To the extent these provisions reasonably portray

Midland reserved the right to control Moxley’s retention of private process servers, they

do not depict Midland reserved the right to control the manner in which VanSlam

effectuated service of process. In short, the record does not contain any evidence

engendering a reasonable inference that Midland enjoyed a right to control VanSlam’s

process serving methods or practices. Accordingly, a reasonable jury may not conclude

VanSlam served as an agent who may subject Midland to vicarious liability, even if it

could conclude VanSlam constitutes a “debt collector.” See Convy, 2013 U.S. Dist.

LEXIS 36583, at *11–14 (the plaintiff failed to plausibly allege the process server

constituted the defendant’s agent because the allegations did not portray the defendant

controlled the details of the process server’s performance) (applying analogous

principles of Missouri agency law); Scally v. Hilco Receivables, LLC, 392 F. Supp. 2d 1036,

1040 (N.D. Ill. 2005) (the plaintiff failed to establish the debt collector constituted the

defendant’s agent absent any facts portraying the defendant controlled the debt

collector’s interactions with debtors) (applying analogous principles of the Restatement

(Third) of Agency); c.f. Long v. Nationwide Legal File & Serve, Inc., No. 12-CV-03578-

LHK, 2013 U.S. Dist. LEXIS 132971, at *25–29 (N.D. Cal. Sept. 17, 2013) (The

plaintiffs sustained a genuine issue of material fact whether the process server

constituted the defendant’s agent based upon evidence the defendant “assigned work
                                            37
        Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 38 of 39




based on ‘reliability, accuracy of information, and timeliness’ of the . . . performance,”

issued mandatory guidelines to the process server, and required the process server to

attempt service seven times before ceasing performance.) (citation omitted) (applying

analogous principles of California agency law); Freeman, 827 F. Supp. 2d at 1076 (the

plaintiff plausibly alleged the defendant exercised sufficient control over the process

server to incur vicarious liability for the alleged false proof of service based upon

allegations the defendant assigned tasks and managed the process server’s

performance). A reasonable jury, therefore, may not conclude Hooper can sustain his

§ 1692e(10) claim against Midland pursuant to a vicarious liability theory.

       In essence, this case corresponds closely to the summary judgment principles

espoused in Duplantis v. Shell Offshore, Inc., 948 F.2d 187 (5th Cir. 1991). In Duplantis,

plaintiff Duplantis worked on an oil drilling right deployed by his employer, Grace

Offshore Company, atop a platform owned by Shell Offshore, Inc. Id. at 189.

Duplantis sustained injuries when he slipped on a piece of two-by-four wood covered

with grease, and he and his spouse sued Shell Offshore for negligence. Id.

       The Fifth Circuit upheld summary judgment for Shell, finding that “none of the

affidavits or deposition testimony submitted indicates that Shell Offshore owned the

board in question or placed it in area [sic] where the plaintiff allegedly was injured . . . .”

Id. at 190 (alteration in original). As the court discerned, “if the moving party will not

bear the burden of proof at trial, ever since if not before Celotex, the moving party need

not produce evidence negating the existence of a material fact, but need only point out
                                              38
       Case 2:19-cv-01601-HNJ Document 46 Filed 07/30/21 Page 39 of 39




the absence of evidence supporting the nonmoving party’s case.” Id. (citations and

internal quotation marks and alterations omitted). The court further held that Shell did

not maintain operational control over Grace Offshore, and thus, Shell did not bear

vicarious liability over Grace Offshore’s acts as an independent contractor. Id. at 192–

93.

      The analysis in Duplantis parallels the findings in this case. Midland established

the absence of any evidence that it signed Hooper’s name on the return of process

form. Furthermore, the evidence does not establish that VanSlam, an independent

contractor, constituted an agent of Midland (or even Moxley, for that matter).

Therefore, Hooper failed to introduce any evidence demonstrating that a reasonable

juror may hold Midland liable for the alleged deceptive conduct at issue.

                                    CONCLUSION

      Based upon the foregoing analysis, the court GRANTS Midland’s Motion for

Summary Judgment; DENIES Hooper’s Motion for Partial Summary Judgment; and

DISMISSES this action with prejudice. The court further DENIES AS MOOT

Hooper’s Motion to Compel Discovery and Motion for Sanctions. The court will enter

a separate final judgment in accordance with this Memorandum Opinion.

      DONE and ORDERED this 30th day of July, 2021.

                                               ______________________________
                                               HERMAN N. JOHNSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE


                                          39
